DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-6, 8-11, 13, 15-16 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Yamane, discloses an integrated chip, comprising: a magnetic tunnel junction (MTJ) device having a first electrode and a second electrode; and a bipolar selector for the MTJ device, the bipolar selector comprising a first metal structure and a second metal structure separated by one or more non-metallic layers, wherein one of the first metal structure and the second metal structure is coupled to the second electrode; and the first metal structure is an electrode for the bipolar selector and comprises a polarized ferromagnetic layer. The prior art of records, individually or in combination, do not disclose nor teach “the one or more non-metallic layers comprising two insulators having different band cap energies” in combination with other limitations as recited in claim 1.
The prior art of record, Yamane, discloses an integrated chip comprising: a magnetic tunnel junction (MTJ) device having a first electrode and a second electrode; and an access selector apparatus for the MTJ device comprising a first metal structure and a second metal structure separated by one or more non-metallic layers; wherein 
The prior art of record, Yamane, discloses an integrated chip, comprising: a magnetic tunnel junction (MTJ) device disposed over a substrate, the MTJ device comprising an MTJ disposed between a first MTJ electrode and a second MTJ electrode; and a bipolar selector comprising a middle structure disposed between a first bipolar selector electrode and a second bipolar selector electrode; wherein the second .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811